Citation Nr: 1725387	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to a rating higher than 30 percent for depressive disorder not otherwise specified (NOS) with generalized anxiety disorder and obsessive compulsive disorder (OCD) since November 12, 2009.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

 The Veteran had active duty service in the U.S. Air Force from July 2004 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at Travel Board hearing in August 2016 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the file.

This case was remanded for further development in September 2013 and April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of a current cervical spine disability.
2.  The preponderance of the evidence is against a finding of a current thoracic spine disability.

3.  The preponderance of the evidence is against a finding of a current lumbar spine disability.

4.  From November 12, 2009 to July 2, 2015, depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not occupational and social impairment with reduced reliability and productivity.  

5.  Since July 2, 2015, depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder has been manifested by occupational and social impairment with deficiencies in most areas such as work, thinking and mood, but has not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for service connection for a thoracic spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  From November 12, 2009 to July 2, 2015, the criteria for a rating higher than 30 percent for depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9434 (2016).

5.  Since July 2, 2015, the criteria for a rating of 70 percent for depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a cervical, lumbar and thoracic spine disability.  He argues that prior to service he did not have any spinal problems and that he first injured his spine while moving computers during service.  According to the Veteran, he was told that his back pain most likely was secondary to sleeping on a poor quality mattress or possibly from sitting and too much studying and working on computers.  He testified that he was treated with muscle relaxers for his spinal pain during service and continued post service.  He claims continued spinal problems and treatment since separation.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After review of the record, the Board finds against the claim.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. §§ 1110 , 1131. That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .". Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).

Service treatment records show an assessment of chronic thoracic back pain in May 2005.  Full range of motion and no scoliosis was noted at that time.  Chiropractic clinic records in service show diagnoses of thoracic segment dysfunction and muscle spasms.  In October 2006, the Veteran reported that his back was "all mess up.  " Chronic low back pain of two years with radiculopathy up the spine was noted by the examiner.  There was a showing of no acute process or significant bony degenerative change on examination.  A history of lumbago, upper back pain and cervicalgia is also shown in the service treatment records.  

The Veteran was afforded a VA examination in December 2007 in relation to his claims for service connection.  The VA examination disclosed that there was minimal focal dextroscoliosis of the dorsal spine at T5-6.  Otherwise, the thoracic spine appeared normal.  Examination revealed the cervical spine had loss of the normal cervical lordosis which may have been related to positioning or muscle spasm according to the VA examiner.  Mild lobulated contour of the prevertebral soft tissues in the mid and lower cervical spine was assessed.  The examiner noted that such may be related to positioning.  No significant abnormality of the lumbar spine was found.  Despite subjective complaints, no significant objective findings to support a cervical spine condition and thoracolumbar spine condition were diagnosed.  Congenital thoracic dexroscoliosis was also diagnosed.  

In the September 2013 VA examination, the VA examiner found that there was insufficient evidence to warrant or confirm a diagnosis of cervical spine disease.  It was noted that there were no findings of " lobulated contour of the prevertebral soft tissues."  Otherwise, the VA examiner found that this finding did not comprise any known medical disorder or disability but likely refers to normal variant findings.  The VA examiner noted that some loss of the normal cervical lordotic curvature without muscular spasm is frequently observed with positioning and that this finding does not represent disability or disorder.  X rays revealed the lumbar and thoracic spine were normal.  Examination further revealed that current radiologic study and examination did not support thoracic spine scoliosis and that service records as well as radiologic findings did not support lumbar spine disorder. 

Although service treatment records show diagnoses of thoracic segment dysfunction, lumbago and cervicalgia, the Board finds that the more probative evidence is against a finding that the Veteran has a current thoracic, lumbar and/or cervical spine disability.  With respect to the in service history of lumbago and cervicalgia, the Board notes that cervicalgia is Latin terminology for neck pain.  See Dorland's Illustrated Medical Dictionary 48, 339 (31st ed. 2007) ("cervic" meaning "denoting a neck" and "-algia" as a "word termination denoting a painful condition").  Lumbago is also defined as "pain in the lumbar region." Id. at 1092.  

Post service treatment records show reports of thoracic, lumbar and cervical spine pain.  The more probative evidence of record, however, shows that there is no underlying disability to account for the Veteran's pain.  The September 2013 lumbar spine and thoracic spine x-ray results were normal.  To the extent that there is a December 2007 diagnosis of congenital thoracic dexroscoliosis, the Board notes that the September 2013 radiologic study and examination did not support thoracic spine scoliosis.  Furthermore, although congenital thoracic dexroscoliosis was diagnosed during the December 2007 VA examination, during the same examination it was noted that the thoracic spine was without evidence of increased kyphotic curve, there was negative evidence of scoliosis and negative tenderness of the paravertebral musculature.  When discussing the rounded density found to the right of the dorsal spine at T5-6, the December 2007 VA examiner indicated that further testing was needed which indicates that his findings were nondefinitive.  

Significantly, the September 2013 VA examiner noted that very minimal congenital scoliosis often cannot be detected by physical examination and that the most recent radiologic examination in 2013 does not support scoliosis.  The September 2013 radiologic findings are also consistent with the May 2005 showing of no scoliosis.  For the reasons above, the Board finds that the weight of the evidence does not show a confirmed diagnosis of thoracic spine scoliosis.  

With regard to the December 2007 finding of lobulated contour of the prevertebral soft tissues, it is also noted that the September 2013 VA examiner found that such did not comprise any known medical disorder or disability but likely refers to normal variant findings.  He also noted that the loss of the normal cervical lordotic curvature did not represent disability or disorder.  

Implicit in the claim is the Veteran's belief that he has a cervical, lumbar and thoracic spine disability.  As a lay person who is not trained in the field of medicine, however, the appellant has not established his competence to establish the existence of such.  The Board finds that the question of whether the Veteran has a cervical, lumbar and/or thoracic spine disability is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report symptoms, he is not competent to render a medical diagnosis or an opinion as to the etiology of an orthopedic disability.  Such diagnoses require clinical testing and medical knowledge.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a cervical, lumbar and/or thoracic spine disability at the time of filing of the claim or at any time during this appeal.  While the Board is mindful of the Veteran's complaints of pain, the Court has held that pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 253 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran has reported spinal pain during service and since separation from service, the Board notes that a chronic lumbar, cervical and/or thoracic spine condition has not been diagnosed post service.  In the absence of proof of a disability, there can be no valid claim regardless of the theory of entitlement.  Should the pathology reappear in the future, the appellant may file a new claim at that time.  Accordingly, the claims are denied.  

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9434, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value.

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Based on the evidence presented, the Board finds that a rating higher than 30 percent for depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder is not warranted from November 12, 2009 to July 2, 2015 as a disability picture contemplated by a 50 percent rating or higher under Diagnostic Code 9434 was not demonstrated during this time.  To that end, VA examination and treatment records during this time disclosed that the Veteran was alert, cooperative and oriented.  There was no evidence of thought disorder, hallucinations, delusions, and/or suicidal or homicidal ideation.  His judgment and insight were generally intact and his grooming and hygiene appropriate.  During this time, the Veteran had a girlfriend and reported having friends.  While he described some occupational difficulties caused by anxiety and anger, the January 2010 VA examiner found that the effects of the Veteran's psychiatric disability resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning.  The evidence summarized above is against a rating higher than 30 percent disabling during this period of time.  

The Board recognizes that during this time the Veteran reported problems with concentration, anger, obsessive behavior, memory loss, irritability, isolation, sleep problems and anxiety.  Treatment records and the lay statements, however, show that these symptoms were intermittent.  Although during this time there is a showing of some social impairment and occupational difficulties due to his anger, obsessive behavior, memory loss, irritability, isolation, sleep problems and anxiety, such symptoms do not warrant a 50 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

It is also well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126.  Here, it is notable that the Veteran's global assessment of functioning scores ranged from 60 to 71 during this period of time, denoting mild to moderate impairment.  In the view of the Board, the global assessments of functioning scores are consistent with the Veteran's depressive disorder not otherwise specified with generalized anxiety disorder and obsessive symptomatology and the 30 percent rating, and not consistent with a finding of occupational and social impairment with reduced reliability and productivity. 

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that during this time neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation were met, i.e. occupational and social impairment with reduced reliability and productivity for this period.  

In sum, from November 12, 2009 to July 2, 2015 the Veteran's depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder symptoms was more characteristic of a disability picture that was contemplated by a 30 percent rating and no more.  Stated differently, the medical and lay evidence as well as the global assessment of functioning scores establish that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The manifestations, however, even when accepted as credible, did not establish occupational and social impairment with reduced reliability and productivity.  Neither the lay or credible medical evidence shows his symptoms met the level required for a 50 percent evaluation or higher during this time. 

The Board finds, however, that since July 2, 2015 the criteria for a 70 percent rating for depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder have been met.  A review of the record discloses that the Veteran's symptoms during this time frame more nearly approximate the criteria for a 70 percent rating.  To that end, the July 2015 VA examination disclosed that the Veteran had symptoms of anxiety that prevented him from conducting his daily affairs.  He was noted to have depression, fleeting thoughts of suicide and low self-concept.  It was also noted that the Veteran had episodes of agitation which caused him to lose his employment in March 2015.  

The VA examiner found that the Veteran's symptoms at most resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Board notes, however, that the same VA examiner found that the Veteran symptoms included near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty adapting to stressful circumstances including work or work like setting, suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.  Furthermore, during his August 2016 hearing, the Veteran reported that he cannot drive far places because of his anxiety and that he has to keep switching jobs because of his "outbursts."  He described increased depression, isolation, sleep impairment and irritability.  In the Board's opinion, such symptomatology more nearly approximates the criteria for occupational and social impairment with deficiencies in most areas such as work, thinking and mood.

The Board finds, however, that the schedular criteria for a 100 percent rating under Diagnostic Code 9434 have not been met, or more nearly approximated for this period of time.  Although the VA examiner found that the Veteran had an intermittent inability to perform activities of daily living, the Board notes that the remaining criteria necessary for a 100 percent rating have not been met.  To that end, the Veteran was noted to have a broken thought process but there was no showing of gross impairment in thought processes or communication.  He was oriented times three and able to answer the questions presented to him.  He denied delusions or hallucinations, and his suicide thoughts were fleeting and without intent or plan.  Furthermore, there is no showing of grossly inappropriate behavior and/or persistent danger of hurting self or others.  The Veteran is also shown to have contact with his father and his ex-girlfriend, and he reports living with a friend.  The above is against a finding that there is total occupational and social impairment.  

In making this determination, the Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  His description of symptomatology and functioning has been relied up to support the award of a 70 percent rating.  The Veteran, however, also credibly describes less than "total" occupational and social impairment.  Overall, the medical and lay evidence establish that there is occupational and social impairment with deficiencies in most areas as of July 2, 2015.  The manifestations, even when accepted as credible, do not establish occupational and social impairment which is "total."  Accordingly, a rating of 70 percent, but no higher, is warranted for depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder since July 2, 2015.  

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  The effects of his disability, including social and occupational limitations, have been fully considered and are contemplated in the rating schedule.  The Board finds no aspect of this disability not contemplated in the applicable schedular criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board also notes that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been considered.  While the Veteran's service-connected depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder is shown to cause some occupational difficulties, it has not been alleged that his disability renders him unemployable.  Thus, the Board concludes that the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a thoracic spine disability to include congenital dextroscoliosis is denied.  

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to a rating higher than 30 percent for depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder from November 12, 2009 to July 2, 2015 is denied.  

Entitlement to a rating of 70 percent for depressive disorder not otherwise specified with generalized anxiety disorder and obsessive compulsive disorder since July 2, 2015 is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


